UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-154799 US NATURAL GAS CORP (Name of registrant in its charter) Florida 26-2317506 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1717 Dr. Martin Luther King Jr. St. N, St Petersburg, FL 33704 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (727) 824-2800 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of registrant’s common stock outstanding as of May 18, 2011was 203,880,636. , 1 US NATURAL GAS CORP INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS Report of Independent Registered Certified Public Accounting Firm F-2 Consolidated Balance Sheets as ofMarch 31, 2011 (unaudited) and December 31, 2010 F-3 Consolidated Statements of Operations for the three months ended March 31, 2011 and2010,and from Inception (March 28, 2008) through March 31, 2011 (unaudited) F-4 Consolidated Statement of Stockholders' Equity from Inception (March 28, 2008) through March 31, 2011 (unaudited) F-5 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010, and from Inception (March 28, 2008) though March 31, 2011 (unaudited) F-6 - F-7 Notes to the ConsolidatedFinancial Statements F-8 - F-27 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4: CONTROLS AND PROCEDURES 9 PART II: OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 10 ITEM 1A : RISK FACTORS 10 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 10 ITEM 5 OTHER INFORMATION 10 ITEM 6: EXHIBITS 11 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION INDEX TO FINANCIAL STATEMENTS Financial Statements Page Report of Independent Registered Certified Public Accounting Firm F-2 Consolidated Balance Sheets as ofMarch 31, 2011 (unaudited) and December 31, 2010 F-3 Consolidated Statements of Operations for the three months ended March 31, 2011 and2010,and from Inception (March 28, 2008) through March 31, 2011 (unaudited) F-4 Consolidated Statement of Stockholders' Equity from Inception (March 28, 2008) through March 31, 2011 (unaudited) F-5 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010, and from Inception (March 28, 2008) though March 31, 2011 (unaudited) F-6 - F-7 Notes to the ConsolidatedFinancial Statements F-8 - F-27 F-1 REPORT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors US NATURAL GAS CORP (Effective March 22, 2010) St Petersburg, Florida In accordance with the terms and objectives of our engagement, we have reviewed the accompanying consolidated balance sheet of US NATURAL GAS CORP (Formally Adventure Energy, Inc.)(A Development Stage Enterprise) as of March 31, 2011, and the related consolidated statements of operations and cash flows for the three months ended March 31, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows from inception (March 28, 2008) through March 31, 2011.These consolidated financial statements are the responsibility ofUS NATURAL GAS CORP’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim consolidated financial information consists principally of applying analytical procedures and making inquires of persons responsible for financial and accounting matters.A review (as defined by the Public Company Accounting Oversight Board (United States)) is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements as of March 31, 2011, and for the three months ended March 31, 2011 and 2010 and from inception (March 28, 2008) through March 31, 2011 in order for them to be in conformity with accounting principles generally accepted in the United States of America. We audited the accompanying consolidated balance sheet as ofDecember 31, 2010, and we expressed an unqualified opinion on it in our report dated April 7, 2011.We have not performed any auditing procedures since that date. The accompanying consolidated financial statements assume that US NATURAL GAS CORP will continue as a going concern.As discussed in the notes to the consolidated financial statements and elsewhere in this Form 10-Q, US NATURAL GAS CORP has incurred significant operating losses for the three months ended March 31, 2011 and 2010, and from inception(March 22, 2008) through March 31, 2011.In addition, although US NATURAL GAS CORP has commenced planned principal business operations there are insignificant revenues from oil andnatural gas production and its current liabilities substantially exceed its current assets. These factors, among others, raise substantial doubt about US NATURAL GAS CORP’s ability to continue as a going concern.US NATURAL GAS CORP management’s plans regarding these matters are disclosedin the notes to the consolidated financial statements and elsewhere in this Form 10-Q.In accordance with accounting principles generally accepted in the United States of America, these consolidated financial statements do not, at this time, include any adjustments that might result from the resolution of this significant uncertainty. /s/ Louis Gutberlet, CPA on behalf of LGG & Associates, PC LGG & Associates, PC Certified Public Accountants and Management Consultants Monday, May 23, 2011 Lawrenceville, Georgia F-2 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEETS March 31, 2011 December 31, 2010 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ 1 Accounts receivable: Joint interest billing Other Marketable equity securities Prepaid expenses Notes receivable, current Notes receivable, stockholder Total current assets PROPERTY AND EQUIPMENT Oil and gas properties and equipment, net OTHER ASSETS Notes receivable, net of current portion Debenture escrow Miscellaneous TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable, revenue distribution Notes payable, current Loans payable, other - Convertible debentures payable Total current liabilities LONG-TERM LIABILITIES Notes payable, net of current portion STOCKHOLDERS' EQUITY Preferred stock: Series A Series B Common Stock Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2011 and 2010 and from Inception (March 28, 2008) through March 31, 2011 Inception through March 31, 2011 Revenue earned Oil and gas production sales $ $ - $ Net gain on sale of oil and gas properties and equipment - - Well management Fees - Other - Total revenue earned - Cost of oil and gas operations Gross profit (loss) ) Operating Expenses Selling, general and administrative Stock issued for legal services - Stock issued for consulting and other services Depreciation, depletion and amortization Total operating expenses Loss from operations ) ) ) Other Income (expenses) Net gain (loss) from sale of marketable equity securities and investments Forgiveness of debt - - Interest income - Interest expense ) ) ) Loss before provision for income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted (see Note A) - - The accompanying notes are an integral part of these consolidated financial statements. F-4 US NATURAL GAS CORP (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY From Inception (March 28, 2008)through March 31, 2011 Preferred stock Common Stock Additional Paid in Deficit Accumulated During Shares Amount Shares Amount Capital Development Total Issuance of common stock for cash on March 28, 2008 at $.001 per share $ - $ $ - $ - $ Issuance of common stock for consultingand other services at $.25 to $.35 per share Issuance of common stock for legal servicesvalued at $.35 per share Issuance of common stock and warrants forcash at $.25 to $.35 per share Net loss for the period March 28, 2008 toDecember31, 2008 ) ) Balance at December 31, 2008, Restated-Note S - - ) Issuance of Series A and B shares at par value Issuance of common stock for consulting and other services at $.07 thru$.66 per share Issuance of common stock for legal services at $.11 and $.35 per share Net loss for the year ended December 31, 2009 (1,638,715 ) (1,638,715 ) Balances at December 31, 2009 (2,388,265 ) Issuance of common stock for consulting and other services at $.01 thru $.09 per share Issuance of common stock for cash at $.01 thru $.25 per share Issuance of common stock for debt reduction at $.01 thru $.10 per share Issuance of common stock and warrants for acquisition of Wilon Resources, Inc. at $.035 per share Issuance of common stock for legal services at $.05 thru $.10 per share Net loss for the year ended December 31, 2010 (341,626 ) (341,626 ) Balances at December 31, 2010 ) Issuance of common stock for consulting and other services at $.01 per share Issuance of common stock for cash at $.015 per share Issuance of common stock for debt reduction at $.01 per share Net loss for the three months ending March 31, 2011 ) ) Balances at March 31, 2011 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. F-5 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2011 and 2010 and from Inception (March 28, 2008) through March 31, 2011 Inception through March 31, 2011 OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion and amortization Forgiveness of debt - - ) Net (gain) loss from sale of marketable equity securities and investments ) ) ) Net gain from sale of oil and gas properties and equipment - - ) Issuance of common stock for services, leases, and reimbursements Changes in operating assets and liabilities: Accounts receivable, joint interest billing ) ) ) Accounts receivable, other ) Prepaid expenses Other assets ) ) ) Accounts payable and accrued expenses ) Accounts payable, revenue distribution - Net cash flows from operating activities ) ) ) INVESTING ACTIVITIES: Purchase of investments - ) ) Proceeds from sale of investments - Purchases ofmarketable equity securities ) ) ) Proceeds from sale of marketable equity securities Collections on notes receivable Lending on notes receivable, stockholder ) ) ) Purchase of oil and gas properties and equipment ) ) ) Proceeds from sale of oil and gas properties and equipment - - Net cash flows from investing activities ) ) FINANCINGACTIVITIES: Issuance of common stock and warrants for cash Borrowings from notes payable Payments on notes payable - ) ) Net borrowings from loans payable - stockholders - ) Net borrowings from loans payable - other - - Borrowing from related entity, net - - Borrowings from convertible debentures - Net cash flows from financing activities NETINCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 1 - CASH AND CASH EQUIVALENTS,END OF PERIOD $ $ $ The accompanying notes are an integral part of these consolidated financial statements. F-6 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2011 and 2010 and from Inception (March 28, 2008) through March 31, 2011 Inception through March 31, 2011 Supplemental Disclosures of Cash Flow Information: Taxes paid - - - Interest paid - - - Issuance of common stock for reduction of convertible debenture $ - $ Issuance of common stock for purchase of equipment - - $ Issuance of common stock for acquisition of SLMI Options, LLC - - $ Issuance of preferred stock for acquisition of SLMI Options, LLC - - $ Issuance of common stock for funding of debenture escrow - - $ Issuance of common stock for funding of prepaid expenses - - $ Issuance of common stock for funding of other assets - - $ Issuance of common stock for reduction of accounts payable and accrued expenses $ - $ Issuance of common stock for reduction of loans payable, shareholder - - $ Issuance of common stock for reduction of loans payable, other - - $ Issuance of common stock for reduction of notes payable $ - $ Issuance of common stock for acquisition of Wilon Resources, Inc. - - $ Financing the sale of oil and gas properties with a note receivable - - $ Note receivable for Series B convertible preferred stock $
